Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered October 21, 1999, convicting defendant, after a jury trial, of robbéry in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
Since defendant did not request a midtrial suppression hearing (see CPL 710.40 [2]) or any other remedy, and chose instead to use the incident to discredit the witnesses, he did not preserve his claim that the testimony of three of the People’s witnesses was tainted by their observation of defendant in the courthouse corridor being escorted in handcuffs by court officers, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the viewing was accidental and did not cause defendant any prejudice (see People v Brown, 295 AD2d 442, 443-444 [2002], lv denied 99 NY2d 580 [2003]). Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.